Citation Nr: 0432581	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-03 05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back condition.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
skin condition.  

3.  Entitlement to service connection for insomnia.  

4.  Entitlement to service connection for bronchitis.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for arthritis of the 
left hand.  

7.  Entitlement to service connection for depression.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to 
April 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office, which found that no new and material had been 
submitted to reopen the claims for service connection for a 
back disorder and a skin condition.  The rating action also 
denied service connection for insomnia.  A notice of 
disagreement (NOD) was received to the denials in March 2002.  
In December 2002, a statement of the case (SOC) was issued.  
A substantive appeal (VA Form 9) was received in 
February 2003.  Theses issues are in appellate status.  

By rating decision of January 2003, service connection was 
denied for bronchitis, hypertension, arthritis of the left 
hand, and depression.  A NOD was received in June 2003.  That 
same month, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In June 2004, a SOC was 
issued.  In August 2004, a substantive appeal was received to 
appeal these issues.  These issues are in appellate status.  


FINDINGS OF FACT

1.  Service connection for a back condition was denied by an 
August 1998 rating decision.  The veteran was notified of 
that decision and of his appellate rights in September 1998, 
and he did not file a timely appeal.

2.  Evidence received since the August 1998 rating denying 
service connection for a back condition is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  

3.  Service connection for a skin condition was denied by an 
August 1998 rating decision.  The veteran was notified of 
that decision and of his appellate rights in September 1998, 
and he did not file a timely appeal.

4.  Evidence received since the August 1998 rating denying 
service connection for a skin condition is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  

5.  Hypertension was not noted in service or for many years 
after service.   


CONCLUSIONS OF LAW

1.  The RO's August 1998 rating decision denying service 
connection for a low back condition and a skin condition was 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2004).

2.  The evidence submitted since the August 1998 rating 
decision denying service connection for a low back condition 
and a skin condition is not new and material and the claim 
for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §  3.156(a) (2004).  

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case, and the 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the veteran in 
September 2001, August 2002, and September 2002, which 
explained the VCAA, asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
service connection claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was done in this instance as the VCAA 
notifications were by letter prior to the rating actions.  
The veteran was also provided an opportunity to testify at a 
hearing, which was done at the RO in June 2003.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record.  There 
is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided additional VA examination in 
connection with the claims to reopen.  VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As for 
the hypertension claim, since the competent evidence does not 
even suggest a link between this disability and service, a VA 
examination is unnecessary.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  New and Material-Low back and skin

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(b) 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), as in 
effect at the time this claim was submitted (May 2001), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that this regulation was amended, effective 
for claims filed on or after August 29, 2001.  Therefore, the 
new amendment is inapplicable here.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the RO denied service 
connection for low back and skin conditions was in 
August 1998.  The low back decision was made on the basis 
that although the veteran was in an automobile accident in 
1979, there was no evidence of a chronic back condition in 
service or upon service discharge.  The evidence showed that 
he injured his back in 1992 at a local home health care 
facility when he kept a patient from falling.  There was no 
medical evidence submitted linking the on-the-job injury in 
1992 with the injury in the automobile accident in service.  
As for the veteran's claim for a skin condition, this was 
denied on the basis that there was no records to show chronic 
skin condition in service or at service discharge.  The 
veteran was notified of these decisions and his procedural 
and appellate rights in a letter of September 1998.  However, 
he did not appeal either decision.  

The evidence obtained since 1998 includes a Social Security 
Administration decision, and numerous private medical 
records.  All of this medical evidence was submitted after 
the veteran's 1998 RO denial.  However, none of this evidence 
provides any connection between the veteran's low back and 
skin conditions and service.  Only one medical record even 
gives a history that the veteran was in a motor vehicle 
accident in 1976 in service and injured himself again in a 
baseball game that same year.  That history, however, relates 
to the veteran's cervical spine and not his lumbar spine.  
Although all of the evidence shows that the veteran has had 
treatment for his lumbar spine and herniated disc, it all 
attributes the back disability to on-the-job injuries 
(furniture delivery, home health aide), after service.  The 
medical evidence also shows treatment for the skin conditions 
of puritis and tinea corporis in November 1990.  The evidence 
however, does not provide a link between that treatment and 
any event in service.  Therefore, although none of this 
evidence was before the RO at the time of its previous 
decision, it is not new and material as it is not so 
significant that it must be considered in order to fairly 
decide the merits of these claims.   

Finally, the veteran testified at a RO hearing before a 
hearing officer in June 2003.  He stated that it was his 
belief that he injured his back in service while in an 
automobile accident with his Master Sergeant.  He related 
that he was taken to the hospital, x-rayed, found to be 
alright, and then two to three days later, began to have 
problems.  He related that he was treated for low back 
problems until the time of discharge and he also related 
treatment for a skin condition.  He stated that he would have 
patches of scales on his body, especially during summer.  He 
did not remember being treated in service for his skin 
condition but he did remember when he asked for treatment, 
his First Sergeant told him to just take off his t-shirt.  He 
has presented no medical evidence to substantiate his 
statements at hearing.  The only evidence linking his low 
back and skin conditions to service are his testimony of 
such.  It is well established that laypersons cannot provide 
testimony when an expert opinion is required.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, re-stating 
contentions that the claimed disabilities are related to 
service is essentially cumulative.  Accordingly, this 
evidence is not new and material and is not sufficient to 
reopen the claims for entitlement to service connection for 
low back and skin conditions.   

Since the veteran has not submitted any evidence that is new 
and material, the claims for service connection for low back 
and skin conditions are not reopened.  

III.  Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

In addition, service connection for hypertension may be 
presumed if it is manifested to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the veteran's hypertension claim, his service 
medical records fail to reflect a diagnosis of that 
disability.  (Prior to service, the veteran apparently had an 
elevated blood pressure level, but after subsequent readings 
it was determined he did not have hypertension.)  Post 
service medical records do not show the onset of hypertension 
until many years after service, and there is no competent 
evidence that even suggests a link between this post service 
diagnosis and service.  Under these circumstances, a basis 
upon which to establish service connection for hypertension 
has not been presented, and this aspect of the appeal must be 
denied.  


ORDER

New and material evidence not having been submitted, the 
claims for service connection for low back and skin 
conditions have not been reopened, and the appeal in this 
regard is therefore, denied.  

Service connection for hypertension is denied.  


REMAND

With respect to the remaining issues on appeal, additional 
development is warranted as explained below.  

Respiratory Disability

With respect to a respiratory disability, the veteran's 
service medical records reflect various episodes of upper 
respiratory infections, bronchitis, and pneumonia.  Chest X-
rays in service also showed the presence of calcific 
densities from granulomatous disease.  Although the lungs 
were normal upon clinical evaluation conducted at the time of 
the veteran's separation from service in 1981, current 
records reflect the presence of hyperinflated lungs and a 
moderate obstructive ventilatory defect.  Given the apparent 
abnormal respiratory findings in service, and the presence of 
current respiratory disability, the veteran should be 
examined for VA purposes, and an opinion obtained as to 
whether any current disability may be linked to service.   

Left Hand Arthritis

The report of the examination of the veteran conducted at the 
time of his separation from service includes a discussion of 
an old fracture of the left fourth finger, and a fracture of 
the left hand in 1979.  At his hearing, the veteran commented 
that he was receiving VA treatment.  Given the medical 
reference to relevant injury in service, and testimony 
concerning current treatment, it will be necessary to obtain 
the records of this treatment and examine the veteran to 
determine if any current disability may be linked to service.  

Psychiatric Disability and Insomnia 

Recent records reflect diagnostic assessments of the veteran 
have included depression and insomnia.  The veteran's service 
medical records reflect that the veteran complained of 
nervousness and inability to sleep in either 1978 or 1979, 
(the date of the record is unclear, but it is likely 1979).  
At the time, this was characterized as situational anxiety 
and the veteran was referred to the mental hygiene clinic.  
Since mental hygiene records are sometimes not included in 
records requested by VA, and the claims file as it is 
currently constituted does not include mental hygiene clinic 
records from this time period, another attempt to obtain them 
should be made.  

In addition, the record shows the veteran was discharged from 
the military due to his misconduct.  Given this behavior, his 
reaction to his situation, and the evidence of current 
psychiatric disability, the veteran should be examined for VA 
purposes to ascertain whether any current psychiatric 
disability, including insomnia may be linked to his military 
service.  

Under the circumstances, this case is remanded to the RO via 
the Appeals Management Center in Washington, DC., for the 
following:  

1.  The veteran should be advised as to the 
evidence needed to substantiate his claims for 
service connection for a psychiatric disorder, 
including insomnia; a respiratory disability; and 
left hand arthritis, his and VA's responsibilities 
in obtaining evidence, and that he should submit 
any pertinent evidence in his possession regarding 
these claims.  

2.  An attempt should be made to obtain any records 
of the veteran's treatment at the Mental Hygiene 
Clinic at Ft. Benning, Georgia beginning in 
September 1979.  If no such records exist, that 
should be so indicated.  

3.  The veteran should be asked to identify the VA 
medical facility at which he has received treatment 
for the claimed disabilities, and copies of the 
records of this treatment should be obtained.  The 
veteran also should be asked to identify the non-VA 
facilities at which he has received treatment for 
the claimed disabilities since 2002, when records 
were last obtained.  Attempts to obtain copies of 
any such private treatment records identified 
should be made.   

4.  Thereafter, the veteran should be scheduled for 
appropriate examinations to ascertain the nature 
and extent of any psychiatric disability, including 
insomnia; any respiratory disorder; and any 
arthritis of the left hand.  For any such 
disability diagnosed, the examiner should be asked 
to offer an opinion as to whether it is likely, 
unlikely or at least as likely as not that any 
symptoms or complaints noted in service were an 
earlier manifestation of the current disability, or 
otherwise establish current disability related to 
service.  The claims file should be provided to the 
examiner for review.  

5.  The claims for service connection for 
psychiatric disability, including insomnia; a 
respiratory disorder; and arthritis of the left 
hand then should be re-adjudicated.  If any 
decision remains adverse to the veteran, he should 
be provided a supplemental statement of the case, 
and given an opportunity to respond before the case 
is returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



